Name: Commission Regulation (EEC) No 2836/78 of 1 December 1978 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/352. 12. 78 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2836/78 of 1 December 1978 amending Regulation (EEC) No 1530/78 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegeta ­ bles THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ^), as amended by Regulation (EEC) No 1 1 52/78 (2), and in particular Article 3c thereof, Whereas Article 7 of Commission Regulation (EEC) No 1530/78 of 30 June 1978 laying down rules for the application of the system of aid in respect of certain products processed from fruit and vegeta ­ bles ^), as last amended by Regulation (EEC) No 1914/78 (4), provides that the event in which aid is payable is considered as occurring at the end of the processing period for each of the products in ques ­ tion ; Whereas, in order to facilitate the application of the system of aid, the date to be employed for deter ­ mining the conversion rate to be applied to the minimum price referred to in Article 3a (3) of Regula ­ tion (EEC) No 516/77 should be fixed ; Whereas, since production aid and the minimum price are interdependent, the same date should be employed for the conversion rate for this price as for the event in which aid is payable ; Whereas this date should be close to that on which processing contracts are concluded, in order to make the trading relationship between producers and proces ­ sors easier : Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Article 7 of Regulation (EEC) No 1530/78 is hereby amended to read as follows : 4Article 7 1 . The event within the meaning of Article 6 of Regulation (EEC) No 1134/68 in which produc ­ tion aid becomes due and payable shall be consid ­ ered as occurring :  in respect of tomato concentrates, peeled toma ­ toes and tomato juice, on 1 July,  in respect of peaches in syrup, on 1 June,  in respect of prunes, on 1 September. 2. The conversion rate to be applied to the minimum price, fixed in units of account, for tomatoes, peaches and dried plums (prunes d'Ente) shall be the representative rate in force for each of these products on 1 July, 1 June and 1 September respectively.' Article 2 This Regulation shall enter into force on the third day fpllowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1978 . For the Commission Finn GUNDELACH Vice-President ( ») OJ No L 73, 21 . 3 . 1977, p. 1 . (*) OJ No L 144, 31 . 5. 1978, p. 1 . O OJ No L 179, 1 . 7. 1978, p. 21 . (4) OJ No L 218, 9 . 8 . 1978, p. 8 .